 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN DUANE GALIK,                                 No. 2:18-cv-2842-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    RICHARD CRAIG WEISS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 22, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. After an extension of time,

23   plaintiff has filed objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed October 22, 2019, are ADOPTED in full;

 3          2. This action is DISMISSED without prejudice for the reasons set forth in the May 22,

 4   2019 order (ECF No. 7); and

 5          3. The Clerk of the Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   Dated: February 4, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
